DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 7/1/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
	
Claim Status
Claims 1-14 and 29-35 are cancelled.
Claims 15-28 are pending and are examined on the merits in this prosecution.
CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co,, 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

1) Claims 15-18, 20, 21, 22, 23, 24, 25, 26, 27, 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mannino (US 2005/0013854 A1; of record).
Claim 15 is drawn to a method for producing soy-based phosphatidylserine comprising the steps of preparing liposomes in an aqueous medium comprising soy phosphatidylserine and a biological active, adding a multivalent cation, and collecting the cochleates.
Mannino teaches the method of production set forth in Figure 3:


    PNG
    media_image1.png
    806
    1046
    media_image1.png
    Greyscale


Regarding the imitation of the amount of soy phosphatidylserine in the liposomes, Mannino teaches that all values of between 60% and 100% are encompassed by the invention (pg 8, [0132]; pgs 8-9, [0133]), overlapping the claimed range. The teaching of the range of 60% and 100% soy phosphatidylserine also overlaps the range recited in claim 16. It is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I).  	For the purposes of applying prior art and absent a limiting definition by the specification, the term “about” in claim 17 will be interpreted broadly. The scope of term may be considerable where the components of the respective compositions merely perform substantially the same function in substantially the same manner. See Cohesive Technologies v. Waters Corp., 88 USPQ2d 1903, 1916 (Fed. Cir. 2008). As such, the limitations of claim 17 are met by the teaching of Mannino.
For claim 18, Mannino teaches a buffer solution for suspending the liposome of pH 7.4 (pg 35, [0563]). Mannino further teaches the cargo moiety (biological active) and be a "weakly basic cargo moiety" that is capable of being rendered cationic or more cationic by protonation. As such, the pH of the solution biological active can be weakly basic, a description that overlaps the claimed pH of 10 or higher.
For claims 20, 21, and 24-26, Mannino teaches the drug is a protein, a small peptide, a bioactive polynucleotide, an antibiotic, an antiviral, an anesthetic, antipsychotic, an anti-infectious, an antifungal, an anticancer, an immunosuppressant, an immunostimulant, a steroidal anti-inflammatory, a non-steroidal anti-inflammatory, or a tranquilizer (pg 40, claim 19). Mannino teaches specific drugs including amphotericin B, curcumin, and amikacin (pg 40, claim 20). 
For claims 22 and 23, Mannino teaches the multivalent cations calcium, barium, zinc, and magnesium (pg 8, [0130]).
	For claim 27, Mannino teaches the ratio of the lipid bilayer to the biological active is between about 1:1 and about 10:1 (pg 10, [0151]), overlapping the claimed range.
The prior art discloses methods for producing a soy phosphatidylserine cochleates comprising a biological active and a multivalent cation, wherein the amount of phosphatidylserine in the lipid bilayer is about 40% to 74%. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as the amount of phosphatidylserine recited in Mannino overlaps the claimed range. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). 

2) Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mannino (cited above), in view of Mozafari (US 2010/0239521 A1; of record).
The teachings of Mannino are discussed above. While Mannino teaches the presence of a buffer (pg 13, [0188]) in the aqueous suspension, Mannino does not specify a phosphate buffer.
Mozafari teaches the missing element of Mannino.
Mozafari teaches a method for producing a carrier system such as a cochleate for the encapsulation or entrapment of a bioactive agent (Abstract; pg 2, [0038]). Mozafari teaches the cochleate can comprise phosphatidylserine (pg 2, [0039]). Mozafari teaches the aqueous medium for preparing the carrier system may be phosphate-buffered saline. Mozafari teaches a pH of 6-8 for the preparation medium (pg 3, [0043]).
The person of ordinary skill would have had a reasonable expectation of success in selecting Mozafari's phosphate-buffered saline as the medium in the production of Mannino’s method of preparing soy phosphatidylserine cochleates because Mannino teaches that a buffer may be added to the medium and Mozafari teaches that a phosphate-buffered saline solution is an adequate buffer for the preparation of phosphatidylserine cochleates comprising a biologically active agent. As such, the skilled artisan would have been motivated to select Mozafari's phosphate-buffered saline solution as the buffer in the method of Mannino because Mozafari teaches that the phosphate-buffered saline buffer is effective in a method for producing phosphatidylserine cochleates.
3) Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mannino (cited above), in view of Landschaft (US 2005/0118241 A1; of record).
The teachings of Mannino are discussed above. In addition, Mannino teaches that bile salts enhance permeation (pg 26, [0337]).
Mannino is silent as to the amount of the bile salts. 
Landschaft teaches compositions used for transdermal administration of actives (Abstract), said composition comprising bile salts at 2-15 % (claims 1 and 7-8). 
The claimed method recites addition of bile salts before or after step (b), wherein the weight ratio of the lipid bilayer to the bile salts is between 20:1 and 0.5:1, which overlaps with the range of Landschaft because Mannino discloses a 1:1 ratio of the phospholipid to 0.5-99 % fragile nutrient and Landschaft discloses 2-15 % bile salt; as such a prima facie case of obviousness exists because of overlap.


Examiner’s Reply to Attorney Arguments dated  7/1/2022 
1) Rejection of claims 15-18, 20, 21, 22, 23, 24, 25, 26, 27, 28 under 35 U.S.C. 103(a) over Mannino
The applicant argues that the statement in Mannino that “[a]ll ranges and values between 60% and 100% negatively charged lipid are meant to be encompassed herein,” is internally inconsistent with the prior disclosure. One of ordinary skill in the art, when seeking to remedy this inconsistency of Mannino, would look both to the Examples of Mannino itself and to the art available at the time the present application was filed. Both the remainder of Mannino, including its Examples, and the art available to an ordinarily skilled artisan at the time the application was filed, however, point away from the use of less than 75% soy phosphatidylserine, such as the about 40% to 74% claimed herein.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. Applicant cites paragraph [0132] of Mannino to support the teaching that the negatively charged lipid comprises at least 75% negatively charged lipid; paragraph [0132] is reproduced below in its entirety:


    PNG
    media_image2.png
    236
    522
    media_image2.png
    Greyscale


It is first noted that, in this paragraph, Mannino states that “Preferably, a majority of the lipid is negative charged.” The Examiner asserts that the common meaning of the term “majority” is an amount greater than 50%, an amount overlapping the claimed range. Secondly, Mannino states that the  amount of “at least 75% negatively charged lipid” refers to “one embodiment” of the invention, not the invention as a whole.
As set forth in MPEP 2123(I), “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” As such, the lack of an example in Mannino is not indicative of a teaching away, since one of ordinary skill would have relied upon Mannino’s teaching of an amount of soy phosphatidylserine which is within the claimed range. 
It is further noted that, upon review of the file history of the Mannino prior art, US 2005/0013854 A1 (US application number 10/822,230), it appears that no attempt was made during prosecution to amend the amount of soy phosphatidylserine in the disclosure to account for applicant’s alleged inconsistency. As such, one of ordinary skill can only take the teachings of Mannino at face value, specifically that the acceptable range of soy phosphatidylserine in the method is from 60% and 100%.
The applicant also cites Zarif (US 2003/0219473 A1) as evidence that the state of the art at the time of Mannino limits cochleate formation to an amount of soy phosphatidylserine to “greater than about 75%,” while instant claim recites an amount of 40% to 74%. The Examiner disagrees with applicant’s conclusions. First, Zarif states that the amount of soy phosphatidylserine to “greater than about 75%.” A search of the Zarif reference did not produce a definition of the term “about.” As such, the Examiner has relied on MPEP 2144.05(I) for a definition of “about.” Citing In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), the MPEP section states: “The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.” Similarly, in this case, the term “about 75%” allows for concentrations slightly below 75%, namely 74%, overlapping the claimed range. It is also noted that the same section of MPEP states that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close” since "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties." 

2) Rejection of claim 19 under 35 U.S.C. 103(a) over Mannino and Mozafari.
As set forth above, it is the position of the Examiner that claims 15 and 18 are properly rejected. Since applicant did not set forth additional arguments regarding the correctness of the rejection of claim 19, the rejection of this claim is considered proper and is maintained. 

3) Rejection of claim 28 under 35 U.S.C. 103(a) over Mannino and Landschaft.
As set forth above, it is the position of the Examiner that claim 15 is  properly rejected. Since applicant did not set forth additional arguments regarding the correctness of the rejection of claim 28, the rejection of this claim is considered proper and is maintained. 



CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612